 FIRST SECURITY SERVICES CORP. 235First Security Services Corp. and International Un-ion, United Plant Guard Workers of America (UPGWA).  Case 34-RC-1472 September 27, 1999 DECISION ON REVIEW AND DIRECTION OF ELECTION BY MEMBERS FOX, LIEBMAN, AND BRAME The issue presented in this case is whether the peti-tioned-for unit limited to guards working for the Em-ployer at Bridgeport Community Hospital is appropriate or whether the unit must also include guards at other lo-cations where the Employer provides guard services. On April 25, 1997, the Regional Director for Region 34 issued a Decision and Order finding that the peti-tioned-for unit is not appropriate.  The Regional Director found, contrary to the position of the Petitioner, that the evidence presented as to the centralized nature of the Employer™s operation, the lack of substantial authority on the part of the Employer™s onsite supervision, and the level of employee interchange effectively rebutted the presumption in favor of a petitioned-for single-location bargaining unit. Thereafter, in accordance with the provisions of Sec-tion 102.67 of the Rules and Regulations, the Petitioner filed a timely request for review of the Regional Direc-tor™s Decision and Order.  By Order dated July 9, 1997, the Board granted the request for review. The Board has delegated its authority in this proceed-ing to a three-member panel. The Board has considered the entire record in this case and has decided to reverse the Regional Director™s unit determination and to direct an election in the unit sought by the petition. The Employer provides guard services pursuant to contracts with business entities in Maine, Massachusetts, Rhode Island, Connecticut, New York, Maryland, and the District of Columbia.  The unit sought by the Peti-tioner here is limited to the Employer™s guards at the Bridgeport Hospital in Bridgeport, Connecticut.  The Employer has had the contract for security services at the hospital since October 1995.  Pursuant to this contract, there are approximately 34 guards assigned to the Bridgeport Hospital jobsite, which includes the hospital™s main campus and a one-guard satellite location 5 miles away.  The Regional Director found that the separate locations comprising the Bridgeport Hospital jobsite con-stitute a single facility and that the Employer did not dis-pute this finding.1                                                                                                                      1 In its supplemental opposition to petitioner™s request for review, the Employer contends that the Regional Director™s single-facility finding is erroneous.  In light of the Employer™s failure to raise this issue before the Regional Director or to file a request for review, we find such con-tention untimely raised.  In any event, we find that the record supports the Regional Director™s finding.  See Child™s Hospital, 307 NLRB 90, 92 (1992). Contrary to the Petitioner, the Employer argues that a Bridgeport Hospital unit is too narrow and that the smallest appropriate unit must include the 230 guards working in the southern district of the Employer™s region 2. The Employer™s operations are divided into four re-gions with region 2 covering the Employer™s Connecti-cut, Westchester County, New York, and Southern Mas-sachusetts operations.  Region 2 is further subdivided into three districts, with Bridgeport Hospital and 16 other clients comprising the southern district.  The southern district is headed by a district manager who, together with an assistant district manager and the train-ing/development manager, work out of the district office in New Haven.  The contracts with the 17 clients in the southern district involve 30 sites.  The nearest of the other Connecticut sites to Bridgeport is 5Œ10 miles away while the furthest is 28 miles away.2 An account manager is located at each client site.  These 17 managers are each responsible for the supervi-sion of the guards at their respective client location.3 In D&L Transportation,, 324 NLRB 160 (1997), the Board reaffirmed the longstanding policy that a single facility is presumptively an appropriate bargaining unit.  As the Board noted there, the determination as to whether or not this presumption has been rebutted in a particular case involves an assessment of factors, such as the degree to which the Employer has centralized its con-trol over dispersed operations and labor relations, the distance between those operations, the extent of local autonomy, the similarity of employee skills and working conditions at the various locations, and the extent, if any, of employee interchange among the various sites.4 The Regional Director found that the single-facility presumption was rebutted in this case.  In particular, he found that the Employer™s operations are highly central-ized at the district level, noting that recruitment, staffing, and decisions as to wage increases are handled at the district level.  He also found that the account managers lack substantial supervisory authority and that the level of employee interchange is sufficiently high to mandate a unit broader than the Bridgeport Hospital.  Contrary to the Regional Director, we do not find these facts suffi-cient to rebut the presumption in favor of a unit limited to a single facility.  2 The southern district has one location in New York on Long Island.  It is described in the record as being an hour and half to a 2-hour drive from the district office. 3 Account managers have the authority to evaluate the guards, to schedule their work, and to issue warnings to them.  The parties have stipulated, and we agree, that the account managers are supervisors within the meaning of the Act. 4 See J & L Plate, 310 NLRB 429 (1993); and Esco Corp., 298 NLRB 837, 839 (1990).  The Board also considers the bargaining his-tory, if any, of the employer.  There is no collective-bargaining history at this site. 329 NLRB No. 25  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236The Employer has centralized certain of its functions 
at the corporate level and othe
rs at the district level.  
Thus, policies as to pay, promotion and wages are gener-
ally corporatewide, while, 
as the Regional Director 
found, recruitment, hiring, 
discipline, and wage increase 
decisions are handled at the district level.  Importantly, 

however, the day-to-day supervision of guards at Bridge-

port, e.g., assignments to posts, decisions as to overtime, 
release of sick employees, and preparation of perform-
ance evaluations, is a function of local Bridgeport super-
vision.  The training of new guards is performed both at 
the district office and at Bridgeport Hospital.  When the 
Employer assumed responsibility for guard services at 
this location, it replaced guard services that had previ-
ously been performed by Bridgeport Hospital™s own em-
ployees.  A substantial number of former Bridgeport em-
ployees were hired by the Employer, and the Employer 
varied its pay policies to conform to the wishes of the 
Hospital that the wages and benefits of its former guards 
not be reduced as a result of the contract with the Em-
ployer.  Thus, there are two sa
lary ﬁtiersﬂ at Bridgeport: 
ﬁtier one,ﬂ the rates paid to former Bridgeport Hospital 
guards, and ﬁtier two,ﬂ the rates paid to guards who did 
not previously work at Bridgeport.  Of the 34 guards 
currently assigned to Bridgeport, all but 8 are ﬁtier oneﬂ 
or former Bridgeport employees.  There are two other 
client sites in the southern district at which rates have 
been ﬁred circledﬂ because of client wishes. 
The Regional Director found that at the commence-
ment of its contract with Bridgeport Hospital, the Em-

ployer transferred seven employees and one supervisor 
from other client locations to Bridgeport.  All of these 
transfers were voluntary and 
at least one involved an 
employee who transferred from and then back to Bridge-
port for personal reasons, 
each time at the employee™s 
request.
5  In addition to these transfers, the Employer has 
permitted three Bridgeport employees to work at other 

client locations in order to gain additional hours and thus 

obtain a full week™s pay.  Similarly, five employees and a 
supervisor have filled in at Bridgeport from other loca-
tions. 
The record does not indi
cate how much employee in-
terchange, if any, took place within 12 months of the 
hearing.
6  However, even assuming arguendo that inter-
                                                          
                                                                                             
5 Voluntary transfers, such as t
hose transfers initiated by employees 
for personal convenience or benef
it, are of limited significance for 
purposes of our analysis.  See, e.g., 
Red Lobster
, 300 NLRB 908, 911 
(1990). 
6 Exhibits presented by the Employer indicate that from October 
1995 to the date of the hearing (April 1997) six ﬁcurrent non-
Bridgeport employeesﬂ worked at Bridgeport at some time in their 
careers with the Employer.  Of thes
e six, one was a supervisor.  The 
total number of hours worked, exclus
ive of that supervisor™s time, is 
174 hours and the record is not clear whether 110 of those hours were 
worked by an employee when he was actually assigned to Bridgeport.  
These exhibits also reflect that 12 current Bridgeport employees 
ﬁworked somewhere else at some point in their FSSC careersﬂ for a 
change over the entire 18-month 
period of the contract is 
relevant, the overall amount of interchange during that 
period is not significant when viewed in the context of 
the number of hours of guard service provided to 
Bridgeport Hospital by the Employer.  Thus, the Em-
ployer™s witness estimated th
at under the security con-
tract with Bridgeport Hospital, the Employer supplied 

approximately 83,000 hours of guard services from Oc-
tober 1995 to the time of the hearing in April 1997.  Ac-
cording to the Employer™s exhibits, 12 employees cur-
rently at Bridgeport have worked at other Employer fa-
cilities, for a total of 3374 hours, and 6 employees work-
ing at other employer locations have worked at Bridge-
port for a total of 174 hours.  Thus, the total non-
Bridgeport Hospital working hours of the current guard 
staff amounts to less than 5 
percent of the Bridgeport 
Hospital contract. 
Based on our review of the record, we find no suffi-
cient basis to rebut the presumption of a single-facility 
unit.  Thus, while hiring decisions are made at the district 
level, at least two-thirds of the unit employees came with 
the contract between the Employer and the Hospital, and 
have never worked anywhere else for the Employer.  
They guarded the Hospital befo
re the contract and they 
guard it now.  Their rates of pay stayed the same before 
and after the changeover and their day-to-day supervision 
is handled at Bridgeport by their Bridgeport supervisor.  
The evidence overall establishes that the identity of the 
Employer™s guards is with the Bridgeport Hospital site, 
not with the southern district or with any other of the 
Employer™s clients sites, some of which are located a 
substantial distance from Bridgeport. 
The absence of interchange between the Bridgeport 
Hospital guards and other guards is a critical factor in 
assessing whether the single-facility presumption has 

been rebutted.  Thus, we disagree with the Regional Di-
rector™s reliance on 
Sentry Security Services
, 230 NLRB 
1170 (1977), and 
Wackenhut Corp.
, 213 NLRB 293 
(1974), in finding that a single-facility unit is not appro-

priate.  The record in 
Sentry
 and Wackenhut
 evidenced a 
significant level of interchange among the guards in 
those cases, and the Board in its decisions stressed that 
factor in finding that the single-facility presumption had 
been rebutted.  Here, however, the level of interchange 
between Bridgeport Hospital employees and the employ-
ees at other sites is marginal, at best.  Further, as noted 
above, a substantial number of 
the guards in this unit are 
former Bridgeport Hospital guards, who are strongly 
identified with Bridgeport Hospital and only Bridgeport 
Hospital; the authority of local supervision at the Bridge-
port Hospital, while limited, involves critical day-to-day 
workplace issues such as 
work assignments and em-
ployee evaluations; and the guards wear uniforms that 
 total of 3374 hours.  Again, there 
is no evidence whether any of this 
work took place within 12 months of the hearing. 
 FIRST SECURITY SERVICES CORP. 237identify them with this site.  Under these circumstances, 
we do not find that there is a sufficient basis to overcome 
the strong evidence of community of interest among the 
Bridgeport Hospital guards and our longstanding policy 
of presuming that a unit limited to employees at a single 
facility is appropriate. 
In any decision resolving whether the single-facility 
presumption has been rebutted, the Board looks to vari-

ous factors.  In this case, we believe that the following 
factors support our decision
, and thus we do not agree 
with our dissenting colleague. 
 • The Bridgeport Hospital is from 5 to 28 miles 
from the other sites in the southern district; thus, the 

Bridgeport facility is geographically separate from the 

other facilities. 
• There is no significant interchange between 
Bridgeport and the other sites and no evidence of con-
tact among employees at the various sites.  Our col-
league does not dispute this and indeed concedes that 
the Board normally accords employee interchange 
ﬁconsiderable weight.ﬂ 
• The site manager at Bridgeport is an admitted su-
pervisor and in charge of the immediate day-to-day 
supervision of the employees at the site.  Our col-
league™s assertions to the contrary notwithstanding, 
such site-specific day-to-day supervision shows sig-
nificant local autonomy.  See 
Esco Corp
., 298 NLRB 
837 (1990) (finding significant local autonomy even 
though the employee overseeing day-to-day opera-
tions was not a statutory supervisor). 
• Wages and hours, although centrally determined, 
are different at the Bridgeport site, and thus do not re-

flect a uniform centralized standard. 
• The Employer provides guard services at the 
Bridgeport site pursuant to a contract with the Bridge-

port Hospital.  Such a site-specific contract will be an 
important factor in any collective bargaining that may 
ensue between the Union and the Employer, especially 
as the Bridgeport Hospital has the option of not 
renewing its contract with the Employer and either 
using its own employees or another guard service to 
provide security at the hospital.  This site-specific 
contract further confirms the separate identity of this 
single-facility.  See generally, 
Executive Resources 
Associates
, 301 NLRB 400, 401 (1
991). 
                                                          
 Contrary to our dissenting colleague, we find that these 
factors, when considered t
ogether, outweigh such other 
factors as centralization of operations and support our 

decision.  In so holding, we do not believe we have 
ﬁstretch[ed] the single-facility presumption beyond its 
intended limits.ﬂ  In the final analysis, even if this is a 
close case, it is entirely appropriate that the presumption 
prevail in close cases, because the Employer has failed to 
meet its burden to show that
 the evidence has overcome 
the presumption.  Indeed
, the evidence by no means 
compels the conclusion that this facility has been so ef-
fectively merged into a more comprehensive unit, or is so 
functionally integrated with another facility, that it has 
lost its separate identity.  Those are the governing single-
facility principles, as our colleague agrees, and, applying 
those principles, we find that the presumption has not 
been rebutted. 
Accordingly, we find that the unit sought by the peti-
tion is appropriate for purpos
es of collective bargaining 
and we shall direct an election in the following unit:
7  All full-time and part-time security officers performing 
guard duties as defined in Section 9(b)(3) of the Act at 
the Employer™s Bridgeport Hospital site excluding all 
other employees, office clerical employees, managerial 
employees and supervisors as defined in the Act. 
[Direction of Election omitted from publication.] 
 MEMBER 
BRAME, dissenting. 
I do not disagree with my colleagues™ delineation of 
basic principles concerning the presumption favoring the 

appropriateness of a unit limited to employees at a single 
location.  Rather, I disagree with my colleagues™ applica-
tion of those principles in reversing the Regional Direc-

tor.  In stretching the single-facility presumption beyond 
its intended limits, my colleagues find that an appropriate 
guard unit here can be restricted to only 1 of the 17 client 
accounts for which the Employer™s New Haven, Con-
necticut district office is responsible.  Such a result con-
flicts with the Board™s unit determinations made in com-

parable situations involving employers who provide con-
tract security service to other businesses.
1  Like the Re-gional Director, I would 
follow existing precedent and 
find that the Bridgeport Hospital guard unit requested by 
the Petitioner is an inappropriate unit. 
The general rule governing the determination of the 
proper scope of a bargaini
ng unit when the employer 
operates more than one facility is clear and well estab-

lished.  The Board recognizes a presumption in favor of 
the appropriateness of a single-location unit unless the 
employer™s facility has been so effectively merged into a 
more comprehensive unit, or is so functionally integrated 
with another facility operated by the employer, that it has 
lost its separate identity.
2  The presumption favoring sin-
gle-facility units may be overcome with a showing of 
ﬁsubstantialﬂ integration of the single facility with other 
employer facilities so as to negate the separate identity of 
 7 The Regional Director found it unnecessary to determine the su-
pervisory status of the shift supervis
ors in view of his dismissal of the 
petition.  Because we find that the record
 in insufficient as to this issue, 
we shall permit them to vote subject to challenge. 
1 See Wackenhut Corp
, 213 NLRB 293 (1974), and 
Sentry Security 
Services, 230 NLRB 1170 (1977). 
2 See, e.g., AVI Foodsystems, Inc.
, 328 NLRB No. 59 (1999); 
Globe 
Furniture Rentals, 298 NLRB 288 (1990); and 
Sol™s,
 272 NLRB 621 
(1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238the single-facility unit.
3  To determine whether the pre-
sumption has been rebutted in
 any particular case, the 
Board looks at such factors as
 central control over daily 
operations and labor relations, including the extent of 
local autonomy; similarity of employees™ skills, func-
tions, and working conditions; degree of employee inter-
change; distance between the various locations operated 

by the employer; and the collective-bargaining history, if 
any.4  However, in 
V.I.M. Jeans
, 271 NLRB 1408, 1409 
(1984) (quoting 
Big Y Foods, 238 NLRB 860, 861 fn. 4 
(1978)), the Board explained 
that it ﬁhas never held or 
suggested that to rebut the presumption a party must 
proffer ‚overwhelming evidence . . . illustrating the com-
plete submersion of the intere
sts of employees at the sin-
gle store,™ nor is it necessary to show that ‚the separate 
interest™ of the employees sought have been ‚obliter-
ated.™ﬂ In weighing the above factors traditionally relied on by 
the Board to determine if an employer has rebutted the 

single-facility presumption, my colleagues do not dispute 
that many of those factors pr
esent in this case militate 
against the separate Bridgeport Hospital guard unit.  
Thus, the Employer arranges its operations into regions 
that, in turn, are clustered into districts.  The security 

guards associated with the s
outhern district office are 
assigned by the Employer to facilities that are situated, 
for the most part, within ge
ographical proximity to each 
other in Southern Connecticut.  These facility assign-
ments occur after the security guards are interviewed, 
hired, and trained by the Employer™s southern district 
office management team.  In charge of the district office 
is a district manager followed
 by an assistant district 
manager, a human resources manager, and a train-

ing/development manager.  Under their leadership, direc-
tion, and control, the Employer implements and inter-
prets corporatewide and districtwide policies and proce-
dures affecting all the security guards regardless of 

where they may be working within the southern district. 
This centralized control exer
cised by the Employer at 
the district level touches all significant aspects of the 

security guards™ employment,
 e.g., recruitment and hir-
ing, training, staffing levels, wages, and benefits, dis-
charge and discipline, transfers and other reassignments, 
and promotions.  The district management also exclu-
sively controls the budgeting, purchasing, and equipment 
and support services necessary to maintain the Em-
ployer™s operations throughout the district.  Within the 
district, the security guards
 perform identical work du-
ties, generally possess the same skills, have the same job 

descriptions, and similar shift schedules, and wear simi-
lar uniforms provided by the Employer.  In the district, 
the security guards are also subject to similar wage rates 
                                                          
                                                           
3 Lutheran Welfare Services
, 319 NLRB 886 (1995);
 Globe Furni-
ture Rental
s, supra; Charrette Drafting Supplies Corp
., 275 NLRB 
1294 (1985); and 
Ohio Valley Supermarkets, 
269 NLRB 353 (1984). 
4 See, e.g., 
J & L Plate
, 310 NLRB 429 (1993). 
and annual raise schedules and enjoy the same fringe 
benefits unless they are one of the few who have been 
ﬁgrandfathered inﬂ by the client.  If that happens, they 
may be provided with a higher wage or a different bene-
fit package to reflect their 
prior employment with the 
client before the Employer took over servicing that cli-
ent™s account.  
Notwithstanding this compelling picture showing the 
Employer™s centralized administration of its labor rela-

tions policy flowing from the district office, my col-

leagues find that there are insufficient facts to rebut the 
presumption favoring the appropriateness of the Bridge-
port Hospital guard unit.  In their view, all these indica-
tors described above are trumped by the limited authority 
exercised by Eduardo Cajigas, the Employer™s Bridge-
port Hospital account manager, and the limited amount 
of employee interchange involving the Bridgeport Hospi-
tal guards during the 18-month period since the Em-
ployer acquired the account.
5 The record shows that Cajigas™ authority is very cir-
cumscribed.  He fills out the annual performance ap-

praisal forms for the security guards at Bridgeport Hospi-
tal; he ensures that the guard
s are on the correct post with 
the correct uniform; he ma
y approve overtime for the 
guards but only in emergency situations; and he may 

allow a sick guard to leave his post and go home.  In re-
lying on these responsibilities, my colleagues disregard 
all the daily personnel matters affecting the Bridgeport 
Hospital guards in which Cajigas has no involvement and 
exercises no control or influence.  For example, he has 

no authority to amend or alter any of the Employer™s 
corporatewide or districtwide policies and procedures 
affecting the Bridgeport Hospital guards.  He has no au-
thority to interview, hire, promote, transfer, discipline, 
suspend, or terminate security guards; set their wages; 
approve overtime in nonemergency situations, approve 
vacation or sick leave reques
ts for the guards; resolve 
their grievances; or change staffing levels for the guards 
at the Hospital.  In fact, if 
a significant issue affecting the 
Bridgeport Hospital account ar
ises, the district office 
management in New Haven, not Cajigas, handles the 
problem.  Indeed, the district manager, assistant district 
manager, and the human resources manager routinely 
visit the Hospital 4Œ5 days a week, and they are in fre-
quent daily telephone contact with Cajigas to make sure 
that this account runs smoothly. 
As shown above, Cajigas™ authority clearly resembles 
the marginal day-to-day managerial responsibilities exer-
cised by the onsite supervisor in 
Wackenhut Corp., 
supra
,  5 My colleagues argue that the se
parate identity of
 the Bridgeport Hospital guard unit is further confirmed by the fact that the Employer 
maintains a separate contract for this account.  But in 
NLRB v. 
Pinkerton™s, Inc
., 428 F.2d 479, 483Œ484 (6th Cir. 1970), the court 
considered this factor as one indicat
or that a broader unit may be neces-
sary where at different locations em
ployers provide contract security 
services to other businesses. 
 FIRST SECURITY SERVICES CORP. 239where the Board rejected the requested single-location 
unit of guards assigned to the employer™s Fort St. Vrain 
client in Platteville, Colorado. 
 In that case, Sergeant 
Broadhead,
 the onsite Fort St. Vrain supervisor was ﬁba-
sically responsible for insuring that employees adhere to 

the ‚post™ and to the ‚general orders™ﬂ and he could ﬁas-
sign shifts in cases of absences, call in replacement per-

sonnel, assign work and grant time off for emergencies.ﬂ
6  Broadhead could not ﬁdiscipline the [Fort St. Vrain] em-

ployees or otherwise affect their employment.ﬂ
7  The 
Board specifically noted that
 ﬁin matters of substance 
affecting the [Fort St. Vrain] employees™ terms and con-

ditions of employment, he ha[d] no authority to act with-
out first seeking approval from the central officeﬂ located 
in Denver, Colorado.
8 The Board also found that an employer rebutted the 
single-location presumption in 
Sentry Security Services
, supra, when the onsite fac
ility supervisor exercised con-
siderably more authority than that assigned to Cajigas.  
In that case, Supervisor Sh
ackouls scheduled the guards™ 
work hours; approved their leave requests; and obtained 
temporary replacements for absent guards; and hired, 
disciplined, and evaluated the guards and recommended 
their pay raises. Yet, the Board did not ﬁview the limited 
degree of autonomy exercised by the Sandia facility su-
pervisor [Shackouls], with respect to personnel matters, 
as sufficient to justify a find
ing that the guards at that 
facility enjoy a distinct community of interest for pur-
poses of collective bargaining apart from guards at other 
facilitiesﬂ9 employed by the contract security guard pro-
vider. 
However, my colleagues ignore, on the one hand, re-
markable similarities between the instant case and 
Wack-
enhut and, on the other hand, the existence of an even 
stronger set of facts supporting rebuttal of the single-
facility presumption here than in 
Sentry Security
.  They simply state that Cajigas™ local supervision ﬁwhile lim-
ited, involves critical day-to
-day workplace issues such 

as work assignments and employee evaluations.ﬂ  But, 
their characterization of Cajiga
s™ authority stands in stark 
contrast to the Board™s conclusions in 
Wackenhut
 and 
Sentry Security
 indicating that these kinds of responsi-
bilities show a ﬁlack of substantial autonomyﬂ vested in 
the onsite supervisor with respect to personnel matters.  

My colleagues™ analysis of
 the local autonomy factor 
fails to provide any reasonabl
e explanation for their ap-
parent deviation from the Board™s decisions in 
Wacken-
hut and 
Sentry Security
. The authority of Cajigas in this case also appears con-
siderably less than that exercised by the local store man-

agers in Globe Furniture Rentals
, supra, and Sol™s
, supra.  
In finding that the only appropriate unit must include 
                                                          
                                                           
6 213 NLRB 293. 
7 Id. 
8 Id. at 294. 
9 230 NLRB 1170, 1171. 
several Detroit area retail furniture stores and ware-
houses, the Board in 
Globe Furniture
 stated that ﬁthe 
local store managers possess authority over routine day-

to-day operations of the facilities they manage, but they 
lack substantial autonomy regarding labor relations and 
personnel policies and procedures.ﬂ
10  Yet, I note that the 
Globe Furniture
 store managers had some input into 
promotions, hiring, discharge and discipline matters to a 
greater extent than Cajigas who has none.  Likewise, the 
store managers in 
Sol™s
 who sold sporting goods to cus-
tomers in western Pennsylvania had more involvement in 
operational and labor relations matters than does Cajigas 
here.  The hiring process, the discharge procedure, any 
layoff selections, and the handling of grievances origi-
nated at the store manager level in 
Sol™s
.  In the instant 
situation, the Employer™s southern district office man-
agement team takes care of all those matters for the 
Bridgeport Hospital guards. 
My colleagues point out that the Board in 
Esco Corp
., 
298 NLRB 837 (1990), found appropriate a single-

facility unit of Seattle warehouse employees and drivers, 

despite the lack of statutory supervisory status for the 
onsite Seattle facility warehouse supervisor.  In 
Esco
, the 
employer was engaged in the manufacture and distribu-
tion of fabricated metal products.  Its northwest district 
operations included three warehouse facilities located 
between 174 to 346 miles apart in Portland, Oregon, and 
Seattle and Spokane, Washington.  The Employer con-
tended that its Seattle facility was not an appropriate unit 
separate from its Portland 
and Spokane facilities.  In 
finding that the single-unit presumption for the Seattle 
facility had not been rebutted, the Board heavily relied 
on two factorsŠŒno employee interchange and the con-
siderable geographical distances between the facilities.  
In addition, the Board noted that the Portland managers 
who oversaw the Seattle warehouse supervisor™s work 
were not onsite and visited only infrequently, thus indi-
cating that the employer relied on the warehouse supervi-
sor to oversee its Seattle operations. 
The instant case differs cons
iderably from the situation 
presented in 
Esco
.  Employee interchange occasionally 
occurs within the southern district, including the Bridge-
port Hospital guards.  The clients assigned to the south-
ern district office are located 
within a 30-mile radius of 
the Hospital.  The district manager, assistant district 
manager, and the human resources manager routinely 
visit the Hospital 4Œ5 days a week to oversee the Hospi-
tal operations and have frequent daily telephone contact 
with Cajigas to discuss matters pertaining to the Hospital 
account.  Thus, Cajigas curr
ently has less operational 
latitude than the Seattle warehouse supervisor in 
Esco
, who was stationed many miles away from his district 
home base in Portland. 
 10 298 NLRB 288, 289. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240As observed by the United States Court of Appeals for 
the Second Circuit in 
NLRB v. Solis Theatre Corp
.,11 ﬁThe Courts of Appeals have been reluctant to sanction 
bargaining units whose managers lack the authority to 

resolve issues which would be
 the subject of collective 
bargaining.ﬂ
12  In that case, the co
urt found arbitrary and 
unreasonable the Board™s determination that a unit of 
doormen, cashiers, ushers and matrons employed at one 
of the employer™s theatre was 
an appropriate unit.  As my 
colleagues do here, the Board pr
imarily relied on the role 
of the local theatre manager with respect to certain per-
sonnel matters to base its single-location unit determina-
tion.  Unlike Cajigas here, the theatre manager in 
Solis
 played some part in disciplining and reprimanding em-
ployees, interviewing job applicants, and preparing and 
submitting vacation schedules for approval by higher 
management.  In those circumstances, the court took the 
view that the theatre manage
r™s authority ﬁ[was] limited 
to little more than overseeing the daily activities of the 
employeesﬂ and the manager was not in a ﬁdecision mak-
ing positionﬂ but was subject to ﬁdetailed instructions 
from the central office.ﬂ
13  In my opinion, this final de-
scription of the theatre manager job by the court could 

apply with equal force today to the account manager po-

sition held by Cajigas. 
Given the considerable auth
ority exercised by the Em-
ployer™s district office management and the lack of local 
autonomy placed in Cajigas™ 
hands, I also consider un-
persuasive my colleagues™ heavy reliance on the infre-

quent instances of transfer and interchange involving the 
                                                          
                                                           
11 403 F.2d 381, 383 (1968). 
12 This observation finds considerable support from 
NLRB v. 
Frisch™s Big Boy Ill-Mar, Inc
., 356 F.2d 895 (7th Cir. 1966) (single-
facility unit rejected where the stor
e manager had a limited role in 
hiring decisions); 
NLRB v. Davis Cafeteria, Inc.
, 396 F.2d 18 (5th Cir. 
1968) (single-facility unit rejected where the local manager had author-

ity to order food and supplies for his cafeteria, had authority to hire and 
fire employees, and could 
recommend pay raises); and 
NLRB v.
 Pinkerton™s, Inc
., 428 F.2d 479 (6th Cir. 
1970) (single-facility unit 
rejected where the local field supe
rvisor scheduled and inspected the 
guards™ work, interviewed job appli
cants, and trained new employees). 
13 403 F.2d at 383. 
guards at the Bridgeport Hospital.  The majority points 
out that, during the 18-month period after the Employer 
took over the Bridgeport Hospital account, there were 
seven employee transfers from other locations to the 
Bridgeport Hospital, three Bridgeport Hospital guards 
who have worked at other client sites in the southern 
district, and five guards assigned to other client sites in 

the southern district who have filled in for Bridgeport 
Hospital guards.  Although 
the Board normally accords 
employee interchange considerable weight, it has never 
indicated that it is the touchstone in determining whether 
the employer rebutted the single-location unit presump-
tion.  Thus, when unsupported by the other factors, and 
especially when there is othe
rwise a lack of substantial 
local autonomy, employee interchange has not been con-
sidered controlling.
14 Accordingly, I would dismiss the petition because the 
requested Bridgeport Hospital unit is an inappropriate 

unit and the Petitioner has not indicated a willingness to 
proceed to an election in any broader unit. 
 14 See Big Y Foods
, supra at 861 (ﬁThe considerable authority exer-
cised by company officials, particul
arly Pineau [the division manager], 
who frequently visits each location,
 and D™Amour [a corporate officer 
and member of the employer™s board 
of directors], establishes, notwith-
standing the small amount of empl
oyee interchange among the three 
locations, that employees at all the liquor markets enjoy a substantial 
community of interest.ﬂ), and 
V.I.M. Jeans
, supra at 1409 (ﬁAlthough 
there is no evidence of substantial employee interchange, some trans-
fers do occur.  Viewed against the background of the highly centralized 
administration of all nine stores, th
e daily contact with Yosef [the com-
pany president] and the other supervisors and the restricted authority of 
the store manager, the fact that ther
e is not substantial employee inter-
change pales in its importance to the determination of the issue.ﬂ). 
 